Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT/COMMENT
Claims 1-5, 7, 15-18, and 21-23 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 19 June 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 June 2020 is withdrawn.  Claims 8-12, 14, and 19-20, directed to a forming station is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. That is to say that Claim 1 and its dependent claims are allowable, because the prior art fails to teach a forming station with all of the limitations recited in Claim 1 and its dependent claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

Changed the status identifier of Claim 8 from “(Withdrawn - Currently Amended)” to
	-- (Currently Amended) -- 
Changed the status identifiers of Claims 9-11, 14, and 19-20 from “(Withdrawn)” to 
	-- (Previously Presented) -- 
Changed the status identifiers of Claim 12 from “(Withdrawn)” to 
	-- (Original) -- 
Reasons for Allowance
Claim 22 was previously allowed for separate reasons provided in the previous Office Action of 28 September 2021
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-12, 14-21, and 23 are allowed over the closest prior art of record. The closest prior art is considered to be represented by Weder et al. (US 5,573,789).
Regarding Claims 1 and 8, Weder et al. (US’789) teach a forming station and a method for producing a flower pot cover by thermoforming, the method using the forming station comprising the steps of positioning at least an area of a film web (sheet 21) between a forming tool upper part and a forming tool lower part of a forming station; inserting a male die part of the forming tool upper part 22, 22B along a vertical direction into a forming space of a female die part of the forming tool lower part forming a packaging trough (trough capable of being used with or for packaging) in the film web through thermoforming in the film web by deforming the film web between the male die part and an inner wall of the female die part that defines the forming space; and extending a push-in unit (male fingers) 40 See, also, Applicant’s argument on page 8 of Remarks, dated 9 December 2021.
No other prior art which teaches or suggests this limitation has been identified as of the time of this Allowance. Therefore, Claims 1 and 8 are allowed. Claims 2-5, 7, 9-12, 14-21, and 23 are allowed as depending from Claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712